DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (CN 106373492).

Regarding claim 1, Hao discloses a pixel structure (Fig. 7; page 7, para [0044]), comprising:
	a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 below; page 8, para [0047]), each of the pixel regions (combination of: first and second 
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel area (area comprising the first and second pixel units, see annotated Fig. 7 below) comprise the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]), and the first sub-pixel (center blue sub-pixel, Fig. 7; page 8, para [0047]) is configured at the center of each pixel area (center blue sub-pixel is at center of pixel area comprising the first and second pixel units, see annotated Fig. 7 below; page 8, para [0047]); sub-pixels of the remaining colors (such as red and green sub-pixels, see annotated Fig. 7 below; page 8, para [0047]) of each pixel area (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel, configured on both sides of the first sub-pixel (red and blue sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 below; page 8, para [0047]).
Annotated Fig. 7 of Hao










    PNG
    media_image1.png
    704
    728
    media_image1.png
    Greyscale


Regarding claim 2, Hao discloses a pixel structure with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises an odd number of sub-pixels (red, green, and blue sub-pixels, Fig. 7; page 8, para [0047]), and the first sub-pixel (center blue sub-pixel, Fig. 7; page 8, para [0047]) is a blue sub-pixel.

Regarding claim 3, Hao discloses a pixel structure with all the limitations above and further discloses wherein the plurality of sub-pixels (red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (combination of: first and second pixel units, Fig. 7) are arranged, in ascending order of wavelength after light transmission in a same direction by using the first sub-pixel as a 

Regarding claim 4, Hao discloses a pixel structure with all the limitations above and further discloses wherein the plurality of sub-pixels (red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (combination of: first and second pixel units, Fig. 7) are symmetrically arranged from inside to outside in ascending order of wavelength after light transmission (such as from left to right: red sub-pixel, green sub-pixel, blue sub-pixel, green sub-pixel, and red sub-pixel, Fig. 7; page 8, para [0047]).

Regarding claim 5, Hao discloses a pixel structure with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises a second sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and a third sub-pixel (such as a red sub-pixel, Fig. 7; page 8, para [0047]), wherein the second sub-pixel is a green sub-pixel, and the third sub-pixel is a red sub-pixel (Fig. 7; page 8, para [0047]).

Regarding claim 6, Hao discloses a pixel structure with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises a second sub-pixel (such as a red sub-pixel, Fig. 7; page 8, para [0047]) and a third sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]), wherein the second sub-pixel is a red sub-pixel, and the third sub-pixel is a green sub-pixel (Fig. 7; page 8, para [0047]).



Regarding claim 11, Hao discloses a display panel (page 2, para [0011]; page 4, para [0023]), comprising:
	a first substrate (TFT substrate; page 2, para [0006]) having a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]), each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprising a plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
	a second substrate (color filter substrate; page 2, para [0006]) arranged opposite to the first substrate (TFT substrate; page 2, para [0006]); and
	a color filter layer (color filter layer of color filter substrate; page 2, para [0006]) comprising a plurality of color resist layers (since color resist layers form the color filter layer; page 2, para [0006]) and formed on one of the first substrate and the second substrate, such as the second substrate (color filter substrate; page 2, para [0006]), wherein the plurality of color resist layers are arranged corresponding to positions and colors of the plurality of pixel regions 
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel area (area comprising the first and second pixel units, see annotated Fig. 7 above) comprise the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]), and the first sub-pixel (center blue sub-pixel, Fig. 7; page 8, para [0047]) is configured at the center of each pixel area (center blue sub-pixel is at center of pixel area comprising the first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]); sub-pixels of the remaining colors (such as red and green sub-pixels, see annotated Fig. 7 above; page 8, para [0047]) of each pixel area (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel, configured on both sides of the first sub-pixel (red and green sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);
	the plurality of color resist layers comprise a red color resist layer (red color resist layer of red sub-pixel, Fig. 7; page 8, para [0047]), a green color resist layer (green color resist layer of green sub-pixel, Fig. 7; page 8, para [0047]), and a blue color resist layer (blue color resist layer of blue sub-pixel, Fig. 7; page 8, para [0047]);
	each of the pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) comprises a first sub-pixel (such as center blue sub-pixel, see annotated Fig. 7 above), two second sub-pixels (such as red sub-pixels, see annotated Fig. 7 above), and two third sub-pixels (such as green sub-pixels, see annotated Fig. 7 above), wherein


Regarding claim 12, Hao discloses a display panel with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises an odd number of sub-pixels (red, green, and blue sub-pixels, Fig. 7; page 8, para [0047]), and the first sub-pixel (center blue sub-pixel, Fig. 7; page 8, para [0047]) is a blue sub-pixel.

Regarding claim 13, Hao discloses a display panel with all the limitations above and further discloses wherein the plurality of sub-pixels (red, green, and blue sub-pixels, Fig. 7) in each of the pixel regions (combination of: first and second pixel units, Fig. 7) are arranged, in ascending order of wavelength after light transmission in a same direction by using the first sub-pixel as a center (such as from left to right starting from the center blue sub-pixel to the green sub-pixel, and to the red sub-pixel on the far right, see annotated Fig. 7 above).



Regarding claim 15, Hao discloses a display panel with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises a second sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]) and a third sub-pixel (such as a red sub-pixel, Fig. 7; page 8, para [0047]), wherein the second sub-pixel is a green sub-pixel, and the third sub-pixel is a red sub-pixel (Fig. 7; page 8, para [0047]).

Regarding claim 16, Hao discloses a display panel with all the limitations above and further discloses wherein each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprises a second sub-pixel (such as a red sub-pixel, Fig. 7; page 8, para [0047]) and a third sub-pixel (such as a green sub-pixel, Fig. 7; page 8, para [0047]), wherein the second sub-pixel is a red sub-pixel, and the third sub-pixel is a green sub-pixel (Fig. 7; page 8, para [0047]).

Regarding claim 19, Hao discloses a display panel with all the limitations above and further discloses wherein in each group of pixel regions (combination of: first and second pixel units, Fig. 7) in the plurality of pixel regions, respective areas of the first sub-pixel (center blue sub-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 106373492).

Regarding claim 7, Hao discloses a pixel structure with all the limitations of claim 3 above but does not expressly disclose wherein in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) in the plurality of pixel regions, colors corresponding to the second sub-pixel (red sub-pixel, see annotated Fig. 7 above) and the third 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel structure (Fig. 7; page 7, para [0044]) of the second embodiment of Hao (Fig. 7; page 8, para [0047]) to be the pixel structure of the first embodiment of Hao (Fig. 5; page 7, para [0046]) such that in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 5 below) in the plurality of pixel regions, colors corresponding to the second sub-pixel (red sub-pixel, see annotated Fig. 

Annotated Fig. 5 of Hao
[AltContent: textbox (red sub-pixel)][AltContent: textbox (green sub-pixel)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    501
    509
    media_image2.png
    Greyscale



Regarding claim 17, Hao discloses a display panel with all the limitations of claim 12 above but does not expressly disclose wherein in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) in the plurality of pixel regions, colors corresponding to the second sub-pixel (red sub-pixel, see annotated Fig. 7 above) and the third sub-pixel (green sub-pixel, see annotated Fig. 7 above) on the left side and the second sub-pixel (red sub-pixel, see annotated Fig. 7 above) and the third sub-pixel (green sub-pixel, see annotated Fig. 7 above) on the right side are arranged in a staggered manner by using the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 above) as a center.  However, Hao discloses an art recognized alternate embodiment of the invention wherein in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 5 above) in the plurality of pixel regions, colors corresponding to the second sub-pixel (red sub-pixel, see annotated Fig. 5 above) and the third sub-pixel (green sub-pixel, see annotated Fig. 5 above) on the left side and the second sub-pixel (red sub-pixel, see annotated Fig. 5 above) and the third sub-pixel (green sub-pixel, see annotated Fig. 5 above) on the right side are arranged in a staggered manner by using the first sub-pixel (center blue sub-pixel, see annotated Fig. 5 above) as a center (such as from left to right: red sub-pixel, green sub-pixel, center blue sub-pixel, red sub-pixel, and green sub-pixel, see annotated Fig. 5 above; pages 7-8, para [0044-0047]) in order to provide a pixel structure that has improved transmittance and brightness (page 11, para [0066]).



Regarding claim 20, Hao discloses a display device (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]), comprising:
	a display panel (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]), wherein the display panel comprises:
	a first substrate (TFT substrate; page 2, para [0006]) having a plurality of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]), each of the pixel regions (combination of: first and second pixel units, Fig. 7) comprising a 
	a second substrate (color filter substrate; page 2, para [0006]) arranged opposite to the first substrate (TFT substrate; page 2, para [0006]); and
	a color filter layer (color filter layer of color filter substrate; page 2, para [0006]) comprising a plurality of color resist layers (since color resist layers form the color filter layer; page 2, para [0006]) and formed on one of the first substrate and the second substrate, such as the second substrate (color filter substrate; page 2, para [0006]), wherein the plurality of color resist layers are arranged corresponding to positions and colors of the plurality of pixel regions (color resist layers arranged corresponding to positions and colors of the plurality of pixel regions, see annotated Fig. 7 above; page 8, para [0047]), wherein
	the plurality of sub-pixels (red sub-pixel, green sub-pixel, blue sub-pixel, Fig. 7) of each pixel area (area comprising the first and second pixel units, see annotated Fig. 7 above) comprise the first sub-pixel (center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]), and the first sub-pixel (center blue sub-pixel, Fig. 7; page 8, para [0047]) is configured at the center of each pixel area (center blue sub-pixel is at center of pixel area comprising the first and second pixel units, see annotated Fig. 7 above; page 8, para [0047]); sub-pixels of the remaining colors (such as red and green sub-pixels, see annotated Fig. 7 above; page 8, para [0047]) of each pixel area (combination of: first and second pixel units, Fig. 7) are centered on the first sub-pixel, configured on both sides of the first sub-pixel (red and green sub-pixels centered on both sides of the center blue sub-pixel, see annotated Fig. 7 above; page 8, para [0047]);

	each of the pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) comprises a first sub-pixel (such as center blue sub-pixel, see annotated Fig. 7 above), two second sub-pixels (such as red sub-pixels, see annotated Fig. 7 above), and two third sub-pixels (such as green sub-pixels, see annotated Fig. 7 above), wherein
	the first sub-pixel (center blue sub-pixel, Fig. 7) is located at the center of each of the pixel regions (center blue sub-pixel located at the center of each of the pixel regions, see annotated Fig. 7 above), the second sub-pixels (such as red sub-pixels, Fig. 7) are respectively located on a left side and a right side of the first sub-pixel (red sub-pixels respectively located on a left side and a right side of the center blue first sub-pixel, see annotated Fig. 7 above), and the third sub-pixels (green sub-pixels, Fig. 7) are respectively located on sides of the two second sub-pixels (red sub-pixels, Fig. 7).

Hao does not expressly disclose that the display device (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) comprises a controller and that the display panel (page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) is controlled by the controller to display a picture.  However, Hao discloses a driving circuit (Fig. 8; page 8, para [0047]) for driving the pixel regions (combination of: first and second pixel units, see annotated Fig. 7) of the display panel to display an image.  Furthermore, official notice is taken that it is well known to one of 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display device (Hao: Figs. 6-7; page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) of Hao with a controller that can control the display panel (Hao: Figs. 6-7; page 2, para [0011]; page 4, para [0023]; page 11, para [0066]) in order to obtain the benefits of being able to drive the pixel regions of the display panel to display a picture as evidenced by Hao and as is well known in the art.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 106373492) as applied to claims 2 and  11, respectively above, and further in view of Credelle et al. (U.S. 2007/0064020).

Regarding claim 8, Hao discloses a pixel structure with all the limitations of claim 2 above but does not expressly disclose wherein in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) in the plurality of pixel regions, respective areas of the first sub-pixel (center blue sub-pixel, Fig. 7), the second sub-pixel (red sub-pixel, Fig. 7), and the third sub-pixel (green sub-pixel, Fig. 7) are equal.  However, Credelle discloses a pixel structure (Fig. 1; page 2, para [0035]) comprising red, green, and blue sub-pixels (104, 106, and 102, Fig. 1; page 2, para [0036]) wherein the blue sub-pixel (102, Fig. 1) can be configured to be 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective areas of the first sub-pixel (Hao: center blue sub-pixel, Fig. 7), the second sub-pixel (Hao: red sub-pixel, Fig. 7), and the third sub-pixel (Hao: green sub-pixel, Fig. 7) of Hao to be equal in order to obtain the benefits of providing a pixel structure that has an improved white color point as taught by Credelle (page 3, para [0037]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the respective areas of the first sub-pixel (Hao: center blue sub-pixel, Fig. 7), the second sub-pixel (Hao: red sub-pixel, Fig. 7), and the third sub-pixel (Hao: green sub-pixel, Fig. 7) of Hao to be equal in order to obtain the benefits of simplifying the manufacturing process by forming the first, second, and third sub-pixels to have the same area.

Regarding claim 18, Hao discloses a display panel with all the limitations of claim 11 above but does not expressly disclose wherein in each group of pixel regions (combination of: first and second pixel units, see annotated Fig. 7 above) in the plurality of pixel regions, respective areas of the first sub-pixel (center blue sub-pixel, Fig. 7), the second sub-pixel (red sub-pixel, Fig. 7), and the third sub-pixel (green sub-pixel, Fig. 7) are equal.  However, Credelle discloses a pixel structure (Fig. 1; page 2, para [0035]) comprising red, green, and blue sub-pixels (104, 106, and 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective areas of the first sub-pixel (Hao: center blue sub-pixel, Fig. 7), the second sub-pixel (Hao: red sub-pixel, Fig. 7), and the third sub-pixel (Hao: green sub-pixel, Fig. 7) of Hao to be equal in order to obtain the benefits of providing a display panel that has an improved white color point as taught by Credelle (page 3, para [0037]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the respective areas of the first sub-pixel (Hao: center blue sub-pixel, Fig. 7), the second sub-pixel (Hao: red sub-pixel, Fig. 7), and the third sub-pixel (Hao: green sub-pixel, Fig. 7) of Hao to be equal in order to obtain the benefits of simplifying the manufacturing process by forming the first, second, and third sub-pixels to have the same area.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 106373492) in view of Dong et al. (U.S. 2017/0213850).

Regarding claim 9, Hao discloses a pixel structure with all the limitations above but does not expressly disclose wherein in each group of pixel regions (combination of: first and second pixel 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective areas of the first sub-pixel (Hao: center blue sub-pixel, Fig. 7), the second sub-pixel (Hao: red sub-pixel, Fig. 7), and the third sub-pixel (Hao: green sub-pixel, Fig. 7) of Hao to be different in order to obtain the benefits of providing a pixel structure that improves the display quality by producing an optimal white balance as taught by Dong (Fig. 1; page 3, para [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871